UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly report ended July 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53595 SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. (Exact name of registrant as specified in charter) NEVADA 56-2416925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 SHENGWANG AVE., QUFU, SHANDONG, CHINA (Address of principal executive offices) (Zip Code) (86) 537-4424999 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has been submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. Indicate the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of September 9, 2010 there were 155,522,809 shares of the registrant's common stock issued and outstanding. SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED July 31, 2010 INDEX Page PART I-FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.Controls and Procedures 24 PART II-OTHER INFORMATION Item 1.Legal Proceedings 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.(Removed and Reserved) 25 Item 5.Other Information 25 Item 6 - Exhibits 26 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT We are on a fiscal year ending April 30, as such the year ended April30, 2010 is referred to as “fiscal 2010” and the coming year ending April30, 2011 is referred to as “fiscal 2011”.Also, the three month period ending July 31, 2010 is our first quarter and is referred to as the “first quarter of fiscal 2011”. Likewise, the three month period ending July 31, 2009 is referred to as the “first quarter of fiscal 2010”. When used in this report, the terms: - “Sunwin”, “we”, “us” and the “Company” refers to Sunwin International Neutraceuticals, Inc., a Nevada corporation, and our subsidiaries; - “Sunwin Tech” refers to our wholly owned subsidiary Sunwin Tech Group, Inc., a Florida corporation; - “Qufu Natural Green” refers to our wholly owned subsidiary Qufu Natural Green Engineering Co., Ltd., aChinese limited liabilitycompany; - “Shengya Veterinary Medicine” refers to, Shengya Veterinary Medicine Co., Ltd., aChinese limited liabilitycompany, and a wholly owned subsidiary of Qufu Natural Green; - “Sunwin Stevia International” refers to our wholly owned subsidiary Sunwin Stevia International Corp., a Florida corporation, which was converted to Sunwin USA, LLC a Delaware limited liability company; - “Sunwin USA” refers to Sunwin USA, LLC, a Delaware limited liability company, a 55% owned equity method investment; - “Sunwin Canada” refers to our wholly owned subsidiary Sunwin (Canada) Pharmaceutical Ltd., a Canadian corporation; - “Qufu Shengwang” refers to Qufu Shengwang Stevia Biology and Science Co., Ltd., aChinese limited liabilitycompany. Qufu Natural Green owns a 60% interest in Qufu Shengwang; and - “Qufu Shengren” refers to Qufu Shengren Pharmaceutical Co., Ltd., a Chinese limited liability company, anda wholly owned subsidiary of Qufu Natural Green. We also use the following terms when referring to certain related parties: - “Pharmaceutical Corporation” refers to Shandong Shengwang Pharmaceutical Co., Ltd., aChinese limited liabilitycompany which is controlled by Mr. Laiwang Zhang,President, Chairman and a principal shareholder of our company; - “Shandong Group” refers to Shandong Shengwang Group Co., Ltd., aChinese limited liabilitycompany, controlled by Mr. Zhang; and - “Wild Flavors” refers to Wild Flavors, Inc., a Delaware corporation. ii PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUNWININTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET July 31, 2010 April 30, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $523,652 and $519,777, respectively Accounts receivable-related party Inventories, net Prepaid taxes Prepaid expenses and other assets Current assets of discontinued operations Total Current Assets Equity method investment Property and equipment, net Non current assets of discontinued operations - Land use right Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Taxes payable Current liabilities of discontinued operations - Total Current Liabilities Derivative liability Non current liabilities of discontinued operations - Total Liabilities SUNWIN INTERNATIONAL NEUTRACEUTICALS, INC. STOCKHOLDER'S EQUITY Preferred stock ($.001 Par Value; 1,000,000 shares authorized; No shares issued and outstanding) - - Common stock ($.001 Par Value; 200,000,000 shares authorized; 163,341,354 shares issed, 155,522,809 shares outstading at July 31, 2010and 160,240,827 sharesissued and outstanding at April 30, 2010) Additional paid-in capital Retained earnings Other comprehensive income - foreign currency Less treasury stock- 7,818,545 common stock at July 31, 2010 ) - Total Sunwin International Neutraceuticals, Inc. stockholders' equity Non-controlling interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. - 1 - SUNWININTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended July 31, Revenues $ $ Revenues - related party Total Revenues Cost of revenues Gross Profit OPERATING EXPENSES AND LOSS ON EQUITY INVESTMENT: Loss on equity investment Selling expenses General and administrative Total Operating Expenses and Loss on Equity Investment (LOSS) FROM CONTINUING OPERATIONS ) ) OTHER INCOME (EXPENSE): Gain on change in fair value of derivative liability - Other (expense) income ) Interest income Total OtherIncome LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES AND NONCONTROLLING INTEREST ) ) DISCONTINUED OPERATION: (Loss) gain from discontinued operations ) Gain on sale of subsidiaries - Total (loss) gain from discontinued operations ) LOSS BEFORE INCOME TAXES AND NONCONTROLLING INTEREST ) ) INCOME TAXES ) ) NET LOSS ) ) NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET LOSS ATTRIBUTABLE TO SUNWIN INTERNATIONAL NEUTRACUETICALS, INC. $ ) $ ) BASIC AND DILUTED INCOME (LOSS) PER COMMON SHARE Basic and diluted $ ) $ ) Weighted Common Shares Outstanding - basic and diluted AMOUNT ATTRIBUTABLE TO SUNWIN INTERNATIONAL NEUTRACUETICALS, INC. Loss from continuing operations, net of tax $ ) $ ) (Loss) gain from discontinued operations, net of tax ) Net loss $ ) $ ) See notes to unaudited consolidated financial statements. - 2 - SUNWININTERNATIONAL NEUTRACEUTICALS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended July 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ ) Less: (Loss) Gain from discontinued operations ) Adjustments to reconcile net income (loss) to net cash provided by (used in) continuing operations: Depreciation Gain on change in fair value of derivative liability ) - Amortization of land use rights Stock based consulting fees Loss on equity investment Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) ) Prepaid taxes - Accounts payable and accrued expenses Accounts receivable- related parties ) Taxes payable ) Advances from customers - NET CASH PROVIDED BY CONTINUING OPERATION (Loss)gain from discontinued operations ) Adjustments to reconcile (loss) income from discontinued operations to net cash Provided by (used in) discontinued operations: Non-cash loss from discontinued operations - Foreign currency translation gain ) Assets from discontinued operations Liabilities from discontinued operations ) Net cash provided by (used in) discontinued operations - - NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Cash contributed to equity method investment - ) Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock and exercise of warrants - NET CASH PROVIDED BY FINANCING ACTIVITIES - EFFECT OF EXCHANGE RATE ON CASH ) NET INCREASE (DECREASE) IN CASH ) CASH- beginning of fiscal year CASH - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for taxes $
